Exhibit 10.2 REHABCARE GROUP, INC. TERMINATION COMPENSATION AGREEMENT This agreement (“Agreement”) has been entered into as of the 8th day of December, 2008, by and between RehabCare Group, Inc., a Delaware corporation (the “Company”), and Jay W Shreiner, an individual (the “Executive”). The Company and the Executive previously entered into that certain agreement dated as of the 29th day of March, 2006, regarding the employment relationship between the Company and the Executive (the “Existing Agreement”).The Company and the Executive now desire to amend and restate the Existing Agreement in its entirety as of the date hereof to conform to the provisions of the final regulations under Section 409A of the Internal Revenue Code.Therefore, the Company and the Executive hereby amend and restate the Existing Agreement in its entirety to read as follows: RECITALS The Board of Directors of the Company has determined that it is in the best interests of the Company and its stockholders to reinforce and encourage the continued attention and dedication of the Executive to the Company as the Company’s EVP & Chief Financial Officer and to assure that the Company will have the continued dedication of the Executive, notwithstanding the possibility or occurrence of a Change in Control (as defined below).The Board desires to provide for the continued employment of the Executive as EVP & Chief Financial Officer on terms competitive with those of other corporations, and the Executive is willing to rededicate himself and continue to serve the Company as its EVP & Chief Financial Officer.Additionally, the Board believes it is imperative to diminish the inevitable distraction of the Executive by virtue of the personal uncertainties and risks created by a potential or pending Change in Control and to encourage the Executive’s full attention and dedication to the Company currently and in the event of any potential or pending Change in Control, and to provide the Executive with compensation and benefits arrangements upon any termination after a Change in Control and certain terminations of employment prior to a Change in Control which ensure that the compensation and benefits expectations of the Executive will be satisfied.Therefore, in order to accomplish these objectives, the Board has caused the Company to enter into this Agreement. IT IS AGREED AS FOLLOWS: Section 1:Definitions and Construction. 1.1Definitions. For purposes of this Agreement, the following words and phrases, whether or not capitalized, shall have the meanings specified below, unless the context plainly requires a different meaning. 1.1(a)“Accrued Obligations” has the meaning set forth in Section 4.1(a) of this Agreement. 1.1(b)“Annual Base Salary” has the meaning set forth in Section 2.4(a) of this Agreement. 1.1(c)“Board” means the Board of Directors of the Company. 1.1(d)“Cause” has the meaning set forth in Section 3.3 of this Agreement. 1.1(e)“Change in Control” means: (i)The acquisition by one person, or more than one person acting as a group, of ownership of stock of the Company that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company; (ii)The acquisition by one person, or more than one person acting as a group, of ownership of stock of the Company, that together with stock of the Company acquired during the twelve-month period ending on the date of the most recent acquisition by such person or group, constitutes 30% or more of the total voting power of the stock of the Company; (iii)A majority of the members of the Company’s board of directors is replaced during any twelve-month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s board of directors before the date of the appointment or election; (iv)One person, or more than one person acting as a group, acquires (or has acquired during the twelve-month period ending on the date of the most recent acquisition by such person or group) assets from the Company that have a total gross fair market value (determined without regard to any liabilities associated with such assets) equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions. Persons will not be considered to be acting as a group solely because they purchase or own stock of the same corporation at the same time, or as a result of the same public offering.However, persons will be considered to be acting as a group if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock, or similar business transaction with the Company. This definition of Change in Control shall be interpreted in accordance with, and in a manner that will bring the definition into compliance with, the regulations under Code Section 409A. 1.1(f)“Change in Control Date” means the date that the Change in Control first occurs. 1.1(g)“Company” has the meaning set forth in the first paragraph of this Agreement and, with regard to successors, in Section 6.2 of this Agreement. 1.1(h)“Code” shall mean the Internal Revenue Code of 1986, as amended. 1.1(i)“Date of Termination” has the meaning set forth in Section 3.7 of this Agreement.In all cases, a “Date of Termination” shall only occur upon separation from service from the Company and all of its affiliates, as defined in Treasury regulations under Section 409A of the Code (generally, separation from the 50% controlled group that includes the Company). 1.1(j)“Disability” has the meaning set forth in Section 3.2 of this Agreement. 1.1(k)“Disability Effective Date” has the meaning set forth in Section 3.2 of this Agreement. 1.1(l)“Effective Date” means the date of this Agreement specified in the first paragraph of this Agreement. 1.1(m)“Employment Period” means the period beginning on the Effective Date and ending on the later of (i) December 31, 2009, or (ii) December 31 of any succeeding year during which notice is given by either party (as described in Section 2.1 of this Agreement) of such party’s intent not to renew this Agreement. 1.1(n) “Excise Tax” has the meaning set forth in Section 4.2(f)(i) of this Agreement. 1.1(o)“Good Reason” has the meaning set forth in Section 3.4 of this Agreement. 1.1(p)“Gross-Up Payment” has the meaning set forth in Section 4.2(f)(i) of this Agreement. 1.1(q) “Notice of Termination” has the meaning set forth in Section 3.6 of this Agreement. 1.1(r)“Other Benefits” has the meaning set forth in Section 4.1(e) of this Agreement. 1.1(s) “Payment” has the meaning set forth in Section 4.2(f)(i) of this Agreement. 1.1(t)“Prorated Target Bonus” has the meaning set forth in Section 4.2(a) of this Agreement. 1.1(u)“Specified Employee” has the meaning set forth in Section 4.9 of this Agreement. 1.1(v)“Target Bonus” has the meaning set forth in Section 2.4(b) of this Agreement. 1.1(w)“Term” means the period that begins on the Effective Date and ends on the earlier of: (i) the Date of Termination, or (ii) the close of business on the later of December 31, 2009 or December 31 of any renewal term. 1.2Gender and Number.When appropriate, pronouns in this Agreement used in the masculine gender include the feminine gender, words in the singular include the plural, and words in the plural include the singular. 1.3Headings.All headings in this Agreement are included solely for ease of reference and do not bear on the interpretation of the text.Accordingly, as used in this Agreement, the terms “Article” and “Section” mean the text that accompanies the specified Article or Section of the Agreement. 1.4Applicable Law.This Agreement shall be governed by and construed in accordance with the internal laws of the State of Missouri, without reference to its conflict of law principles. Section 2:Terms and Conditions of Employment. 2.1Period of Employment.The Executive shall remain in the employ of the Company throughout the Term of this Agreement in accordance with the terms and provisions of this Agreement.This Agreement will automatically renew for annual one-year periods unless either party gives the other written notice, by September 30, 2009, or September 30 of any succeeding year, of such party’s intent not to renew this Agreement. 2.2Positions and Duties. 2.2(a)Throughout the Term of this Agreement, the Executive shall serve as EVP & Chief Financial Officer of the Company subject to the reasonable directions of the Board.The Executive shall have such authority and shall perform such duties as are specified by the Bylaws of the Company and the Board for the office of EVP & Chief Financial Officer, subject to the control exercised by the Board from time to time. 2.2(b)Throughout the Term of this Agreement (but excluding any periods of vacation and sick leave to which the Executive is entitled), the Executive shall devote reasonable attention and time during normal business hours to the business and affairs of the Company and shall use his reasonable best efforts to perform faithfully and efficiently such responsibilities as are assigned to him under or in accordance with this Agreement; provided that, it shall not be a violation of this Section 2.2(b) for the Executive to (i) serve on corporate, civic or charitable boards or committees with or without compensation, (ii) deliver lectures or fulfill speaking engagements, with or without compensation, or (iii) manage personal investments, so long as such activities do not significantly interfere with the performance of the Executive’s responsibilities as an employee of the Company in accordance with this Agreement, violate the terms of this Agreement or any other agreement between Executive and the Company, or violate the Company’s conflict of interest policy or any applicable law. 2.3Situs of Employment.
